Exhibit 10.58E

Execution Version

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment") to the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (the “Agreement”) between SBA COMMUNICATIONS CORPORATION, a Florida
corporation (the “Company”) and THOMAS P. HUNT (the “Executive”), dated December
7, 2015 (the “Agreement”), is made and entered into effective as of December 7,
2015, (the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and its subsidiaries  engage in the business of developing,
leasing and maintaining wireless telecommunications tower sites and other
related businesses;

WHEREAS, the Company and the Executive have previously entered into the
Agreement; and

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to amend the Agreement
effective as of the Effective Date.

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

1. Section 9(c) of the Agreement shall be deleted in its entirety and replaced
with the following:

“(c)Non‑Disparagement.  Subject to Section 9(k) and (l) of this Agreement, for
so long as the Executive is employed by the Company Group, and at all times
thereafter, the Executive shall not intentionally make any public statement, or
publicly release any information, that disparages or defames the Company Group,
or any of its officers and directors, and shall not intentionally cause or
encourage any other person to make any such statement or publicly release any
such information.”

2. The last sentence of Section 9(d) of the Agreement shall be deleted in its
entirety and replaced with the following:

“The restrictions contained herein shall not apply to the extent provided in
Section 9(k)  or (l)  of this Agreement or to any information which the
Executive can demonstrate (i) was already available to the public at the time of
disclosure, or subsequently became available to the public, otherwise than by
breach of this Agreement, (ii) was the subject of a court order to disclose.”

3. A new subsection (k) shall be added to Section 9 of the Agreement as follows:

“(k)Legally-Protected Communications and Disclosures.  Notwithstanding any other
provision of this Agreement to the contrary, no provision of this Agreement
shall prevent, restrict, limit, impede or otherwise interfere with the
Executive’s ability to exercise any rights he may have to (i) engage in
legally-protected employee



 

--------------------------------------------------------------------------------

 

communications, including without limitation protections under Section 7 of the
National Labor Relations Act, (ii) file a charge or complaint or initiate an
investigation with the Department of Justice, Equal Employment Opportunity
Commission, Inspector General, National Labor Relations Board, Occupational
Safety and Health Administration, Securities and Exchange Commission or any
other federal, state or local governmental or regulatory agency, authority or
commission or staff thereof (each a “Government Agency”), (iii) report a
possible violation of any federal, state or local statute, rule, regulation,
ordinance or other law (“Law”)  to any Government Agency or making other
disclosures that are protected under the whistleblower protections of any
applicable Law, including without limitation reporting possible violations of
Law in accordance with Section 21F of the Securities Exchange Act of 1934, as
amended, and rules promulgated thereunder (“Section 21F of the Exchange Act”),
(iv) respond to a lawful subpoena, or (v) comply with any other legal
obligation.  Further, notwithstanding any other provision of this Agreement to
the contrary, no provision of this Agreement shall limit the Executive’s ability
to (i) communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to or
permission by the Company, or (ii) receive any award for information provided to
any Government Agency.  Without limiting the generality of the foregoing, the
provisions of Section 21F of the Exchange Act shall be effective as of August
12, 2011 or such other date as may be required by law.”

﻿

4. A new subsection (l) shall be added to Section 9 of the Agreement as follows:

“(l)Notice of Immunity Under the Defend Trade Secrets Act of 2016.
Notwithstanding any other provision of this Agreement to the contrary, effective
as of May 11, 2016 or such other date as may be required by law:

(i) the Executive will not be held criminally or civilly liable under any
federal, state or local trade secret law for any disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (B) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and

(ii) if the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company's
trade secrets to the Company's attorney and use the trade secret information in
the court proceeding if the Company: (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order.”

5. Section 17 of the Agreement shall be deleted in its entirety and replaced
with the following:

“17.ENTIRE AGREEMENT.  This Agreement, as amended, represents the entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersedes all other negotiations, understandings and
representations (if any)



2

--------------------------------------------------------------------------------

 

made by and between such parties, including the Current Agreement, except for
the Company’s Executive Compensation Recoupment Policy and any and all
Acknowledgements and Agreements to such policy executed by the Executive;
provided further, however, that nothing in this Agreement shall be construed to
modify any existing equity award granted to the Executive by the Company prior
to the Effective Date.”

6. COUNTERPARTS.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

SBA COMMUNICATIONS CORPORATION

By: /s/ Jeffrey A. Stoops
Jeffrey A. Stoops
President and Chief Executive Officer

/s/ Thomas P. Hunt

Thomas P. Hunt



3

--------------------------------------------------------------------------------